IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,                           No. 67727-6-1


                           Respondent,         DIVISION ONE


              v.
                                               UNPUBLISHED OPINION
ERIC LEE LOWE,

                            Appellant.         FILED: March 18,2013

        Schindler, J. — Eric Lee Lowe appeals the sentence imposed following the jury

convictions for first degree murder, attempted first degree robbery, first degree burglary,

second degree assault, and unlawful possession of a firearm. Lowe contends the
                                                                                        rso           —•.
                                                                                        <=>     CO (-';
sentencing court miscalculated his offender score when it included a deferred juveSJIe gg
disposition in its calculations. We recently rejected the very same argument in Stlfev^,
Lowe.       Wn. App.      , 293 P.3d 1287 (2013), and affirm.                       *-- &r\:
                                                                                              ;-;r
                                                                                   CC
        On November 28, 2000, the juvenile court judge found Lowe guilty ofthirq^l            ^~
                                                                                   CD         -"^T^
degree assault but deferred the disposition for one year. After the deferral period
expired, the State moved to revoke the deferred disposition due to Lowe's violation of
sentence conditions. The juvenile court judge denied the motion as untimely, dismissed

the deferred disposition, but did not vacate it.
No. 67727-6-1/2


       On June 8, 2011, Lowe pleaded guilty to residential burglary. On July 18, 2011,

a jury found him guilty of murder, attempted robbery, burglary, assault, and unlawful

possession of a firearm.

       On August 24, 2011, the court entered a judgment and sentence on Lowe's guilty

plea for residential burglary and a separate judgment and sentence on the jury

convictions for murder, attempted robbery, burglary, assault, and unlawful possession of

a firearm. The court counted the deferred disposition as a juvenile in calculating the

offender score. Lowe appealed. In both appeals, Lowe argued that the court erred by

including his juvenile deferred disposition in the calculation of his offender score.1 On
February 4, 2013, we held that the court did not err by including the deferred juvenile

disposition in the calculation of the offender score and affirmed the sentence imposed

for residential burglary. Lowe, 293 P.3d at 1287.

       Lowe contends that under the deferred disposition statute, former RCW

13.40.127 (1997), the court had only two options at the end of the deferral period:

either revoke the deferred disposition, or vacate the conviction and dismiss. Because

the State did not timely move to revoke the disposition, Lowe claims the juvenile court's

order dismissing the disposition necessarily vacated it. We considered and rejected the

same argument in Lowe, 293 P.3d at 1288.




       1Shortly aftersentencing, Lowe filed a motion to withdraw hisguilty plea to residential burglary
and a motion to amend the judgment and sentence on his other convictions. Both motions were
transferred to this court as personal restraint petitions.
No. 67727-6-1/3


       'n Lowe, we concluded that where, as here, the State does not timely move to

revoke the disposition, and the court fails to make the statutorily required finding that the

defendant complied with all terms of supervision, the court lacks authority to revoke or

vacate the disposition and the disposition simply expires. Lowe, 293 P.3d at 1290.

When this occurs, the finding of guilt remains intact and the disposition is properly

included in the defendant's offender score. Lowe, 293 P.3d at 1290.

       Affirmed.




                                               VcQ^mQQ
WE CONCUR: